DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
In accordance with 37 CFR 1.75(i), where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. See MPEP §608.01(m). Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 3-5 and 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “wherein the plate forms a container in combination with the blanket, the container having an orifice for discharging condensation water”. It is unclear if the container in claim 3 is referring to the ‘a channel or container’ in claim 1.  The lack of clarity leads to confusion about if ‘an orifice for discharging condensation water’ of claim 3 is describing the same through-orifice referred to in claim 1 for discharging condensation water under the effect of gravity or if it is introducing a third orifice. Correction/clarification is required. 
Claim 4 recites the limitation “the through-orifice for discharging the condensation water”.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 only refers to “at least one through- orifice through which condensation water is able to flow out”, and to “a through-orifice to return the condensation water to the outer face of the blanket”. 
Claim 4 recites the limitation “the through-orifice through which… constitutes the through-orifice for...) With the word constitutes being defined as ‘to compose or form of/from’, is the limitation claiming that the two through-orifices of claim 4 are essentially the same orifice? Correction/clarification is required. Examiner will examine the claims as best understood. 
Claim 5 recites the limitation “wherein the through-orifice for discharging condensation water”. There is insufficient antecedent basis for this limitation in the claim from which it depends. Claim 1 only refers to “at least one through- orifice through which condensation water is able to flow out”, and to “a through-orifice to return the condensation water to the outer face of the blanket”.  Correction/clarification is required. Examiner suggests, for clarity, to use consistent terminology throughout the claims for reoccurring parts/pieces/items (i.e. through-orifice).
Claim 6 recites the limitation “wherein the collection plate passes through the through-orifice”. To which through orifice is applicant referring? Clarification required. 
Claim 8 recites the limitation “An aircraft comprising a cabin which has a fuselage with an insulation blanket according to claim 1”. It is unclear if the cabin, fuselage and insulation blanket of claim 8 are the same as the cabin, fuselage and insulation blanket of claim 1, or different ones. Claims 9 and/or 10 do not cure the deficiency. Correction/clarification is required. 
Claim 9 recites the limitation “wherein, when viewed from above, edges of the collection plate protrude beyond edges of the support element in a direction perpendicular to the blanket and in a direction parallel thereto”. Page 6 of the specification explains  “As shown in Figures 2 and 3, when viewed from above, the edges of the collection plate 22 protrude beyond the edges of the support element 10 in a direction perpendicular to the blanket and in a direction parallel thereto”. It is unclear from the claim limitation or from figures 2 and 3 how exactly the collection plate protrudes beyond the support element in a direction parallel to the blanket.” Correction/clarification is required. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-10 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Laron (US 2018/0162511 A1), hereinafter Larson.
Regarding claim 1, Larson discloses an insulation blanket (insulation blanket 220, Fig. 2) for a cabin (passenger cabin 230, Fig. 2) of a transport vehicle (Fig. 1) comprising a fuselage (fuselage 130 of transport vehicle, Fig. 2), the blanket having 
two faces including an outer face (Examiner notes face of insulation blanket 220 next to outer wall 210, Fig. 2) for affixing along the fuselage (§[0049]) and 
an opposite, inner face (Examiner notes inner face of insulation blanket 220 next to sidewalls 231, Fig. 2), 
	the blanket having at least one through-orifice through which condensation water is able to flow out (Examiner notes the gap in the insulation blanket is a through orifice, §[0052]…the drip shield 302 is positioned in a moisture capturing orientation under a potential source of inboard moisture intrusion, for example a gap in an insulation blanket, to capture the moisture and route moisture away) (via moisture channel 410, Fig. 4), 
	wherein the blanket has an impermeable collection plate (drip shield 302, Fig. 3 and 402, Fig. 4)(§[0052]),
		having at least partially a shape of a channel or container for collecting and discharging condensation water under effect of gravity  (§[0056…the drip shield 402 is linear and/or elongated, for example to increase moisture capturing area under a row of internal aircraft structures or gaps and/or to provide a moisture transporting structure to direct captured moisture away) through a through-orifice (trough304, Fig. 3 and 404, Fig. 4) to return the condensation water to the outer face of the blanket (§[0056…the drip shield 402 is linear and/or elongated…to increase moisture capturing area under a row of internal aircraft structures or gaps and…to provide a moisture transporting structure to direct captured moisture away from the internal aircraft structure and…in an outboard direction away from the passenger cabin 230) (§[0075]…at least one trough 304 collects…moisture captured…by the drip shield 302 to transport…the moisture away from the passenger cabin 230. Optionally, moisture in the trough is directed…to at least one drain 306 to transport…the moisture away from the passenger cabin 230).  

	Regarding claim 2, Larson disclose the blanket of claim 1, wherein the collection plate comprises a central wall (moisture channel 410, Fig. 4), in a shape of a channel with curved or bent lateral edges for guiding and discharging the condensation water (§[0056]… the moisture channel 410, disposed on the upper surface of the drip shield 402, is contoured to enhance fluid flow therein, and/or to minimize moisture escape from the moisture channel 410).  

	Regarding claim 3, Larson discloses the blanket of claim 1, wherein the plate forms a container in combination with the blanket (Examiner notes concave shape at upper surface of drip shield 402 forms container in combination with the blanket), the container having an orifice for discharging condensation water (drain 406 or moisture channel 410, Fig, 4) (Examiner notes 112 rejection associated with this limitation) (§[0056]: …the drip shield 402 is generally concave-shaped on an upper surface of the drip shield 402, the upper surface being the surface which faces the internal aircraft structures for capturing dripping moisture when the drip shield 402 is in moisture capturing orientation).

	Regarding claim 4, Larson discloses the blanket of claim 1, wherein the through-orifice through which condensation water can flow out constitutes the through-orifice for discharging the condensation water (Fig. 4, Examiner notes drip shield 402, moisture channel 410 and drain 406 area all part of a whole moisture diversion system 400)(Examiner note the 112 rejection associated with this claim).

	Regarding claim 5, Larson discloses the blanket of claim 1, wherein the through-orifice for discharging condensation water is separate from the through-orifice through which it flows out and is located in line with the latter (Examiner notes the 112 rejection associated with this claim, and that the moisture channel 410 and the drain 406 are separate parts of the whole system 400)(Examiner further notes that moisture channel 410 is in line with drain 406).

	Regarding claim 6, Larson discloses the blanket of claim 1, wherein the collection plate passes through the through-orifice (Fig. 4) (Examiner notes 112 rejection associated with this claim). 

	Regarding claim 7, Larson discloses the blanket of claim 1, wherein the collection plate is fastened to the blanket at least partially in a removable manner (§[0073] FIG. 19…where the drip shield 1902 is configured to attach to an exemplary insulation blanket 1904… the insulation blanket 1904 include fasteners 1906 which attach the ends of each insulation blanket to a drip shield 1902 which includes counterpart fasteners, for example a hook and loop fastening system) (Examiner notes a hook and loop fastening system is at least partially removable).

	Regarding claim 8, Larson discloses an aircraft (100, Fig. 1) comprising a cabin which has a fuselage with an insulation blanket according to claim 1, having at least one through-orifice (§[0058]: The fittings 424 penetrate the insulation layer 220 to connect the frame member 426 to the strongback 422, thereby creating gaps in the insulation blanket/layer for moisture to exploit) through which a support element (fitting 424, Fig. 4) for supporting equipment is inserted, wherein a contour of a projection of the collection plate onto a horizontal plane surrounds a contour of a projection of the support element onto a same horizontal plane (see Fig. 14, Examiner notes the boundaries of collection plate 410, Fig. 14 have a larger span than that of the support element 424, Fig. 14 in order to be able to catch and receive the condensation water which flows out therefrom). 

	Regarding claim 9, Larson discloses the aircraft of claim 8, wherein, when viewed from above, edges of the collection plate protrude beyond edges of the support element in a direction perpendicular to the blanket and in a direction parallel thereto (see Figs. 13 and 14) (Examiner notes 112 rejection associated with this claim). 

	Regarding claim 10,  Larson discloses the aircraft of claim 8, wherein the collection plate comprises an opening, at least partially passing through the collection plate, for receiving the support element (§[0066] FIG. 13 is close-up…an exemplary drip shield 402 and around a fitting 424. As described elsewhere herein, particularly with respect to FIG. 4, the central bead 412 creates two moisture channels 410, similar to gutters, on either side of the central bead 412 to provide for unobstructed moisture flow 1302 down the drip shield 402 and away from the cabin 230. The central bead 412 extends past where the fitting 424 penetrates the drip shield 402 to divert moisture flow away from a hole 1306 created where the fitting 424 passes through. The central bead 412 extending past the fitting 424 is also useful for diverting moisture flow 1304 dripping from the fitting 424 itself into the moisture channels 410 and away from the hole 1306).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Hitchcock et al. (US 2019/0106191 A1) discloses devices and methods to control moisture at a support member in a vehicle. Borumand et al. (US 2018/0201357 A1) discloses a blanket assembly configured to prevent, or at least diminish, the possibility of liquid moisture dripping through and/or down into the cabin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANNA DANIELLE GLOVER whose telephone number is (571)272-8861. The examiner can normally be reached Monday - Friday 7:00 -4:30, see teams for updates.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on 571-270-5301. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.G./Examiner, Art Unit 3642                                                                                                                                                                                                        

/BRADY W FRAZIER/Primary Examiner, Art Unit 3647